 Case 8:21-cv-01215-WFJ-CPT Document 6 Filed 06/15/21 Page 1 of 2 PageID 32




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


GINA SCHANK,

                   Plaintiff,

v.                                              Case No. 8:21-cv-1215-WFJ-CPT

PINELLAS COUNTY JAIL,

      Defendant.

                                      /

                                     ORDER
      THIS CAUSE is before the Court on review of the case file. On May 21, 2021,

the Court dismissed the complaint without prejudice, because the Pinellas County

Jail is not an entity amenable to suit, and ordered Plaintiff to file an amended

complaint within twenty-one days. (Doc. 3). Plaintiff was warned that if no

complaint was received by the Court within that time, the case would be closed. The

order was mailed to the address on file for Plaintiff and was not returned

undeliverable. As of the date of this order, Plaintiff has not filed an amended

complaint.
Case 8:21-cv-01215-WFJ-CPT Document 6 Filed 06/15/21 Page 2 of 2 PageID 33




      Accordingly, it is ORDERED that this case is DISMISSED without

prejudice for failure to state a claim, pursuant to 28 U.S.C. § 1915A(b)(1).

The Clerk is directed to CLOSE this case.

      DONE and ORDERED in Tampa, Florida on June 15, 2021.




                                       2
